Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered February 15, 2008, *1160convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the introduction into evidence of certain testimony, as well as questioning and summation comments by the prosecutor, improperly suggested to the jury that he had a prior criminal history. The testimony and summation comments that the fingerprints recovered from the scene matched those of the defendant stored with an “NYSID” number in a state computer database, which was not specifically identified as police-related, did not compel the inference that the defendant had a past criminal history (see People v Garcia, 294 AD2d 515 [2002]; People v Myers, 220 AD2d 272 [1995]). The Supreme Court carefully monitored the introduction of the background material to complete the narrative and did not permit the prosecutor to elicit testimony concerning how the fingerprint database is compiled (see People v Sayers, 64 AD3d 728, 732 [2009]; People v Johnson, 45 AD3d 606 [2007]). The prosecutor adhered to the court’s instructions and did not suggest that the defendant had a prior criminal history either when eliciting the testimony regarding the defendant’s fingerprints or in his summation (see People v Garcia, 294 AD2d at 515). Rivera, J.P., Florio, Miller and Eng, JJ., concur.